 IntheMatter ofALASKA SALDioN INDUSTRV,INC.,E..NtLOYERandUNIMn PACKI.NW!OLiSEWORKERSOr'A]IERICA,LOCAL77,CIO,PETITIONERIn the Matter ofALASKA SALMONINDUSTRY,INC.,EMPLOYERandALASKAFIsiiCANNERYWORKERSTJN:ON Oil TITEPACIFICCOASTCHARTEREDBYSEAFARERSINTERNATIONAL UNION, AFL, PETITIONERCases Nos. 19-RC-453 and 19-RC-51;'.-Decided June 8, .1950DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed, a hearing in these consolidatedcases was held before Patrick H. Walker, hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.TJpon the entire record in this case, the Board finds :1.The Employer is a nonprofit corporation composed of employer-members who operate salmon canneries in the Territory of Alaska.The Employer and those of its employer-members involved in thisproceeding, are engaged in commerce within the meaning of theNational Labor Relations Act.`2.The Petitioners, hereinafter called UPWA and SIU respectively,and the Food, Tobacco, Agricultural and Allied Workers Union ofAmerica (Independent), Cannery Workers and Farm Laborers Union,Local No. 7, hereinafter called FT A, are labor organizations claimingto represent certain employees of the Employer.3.A question affecting commerce exists concerning the representstion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following, which is substantially the same unit found appro-priate inAlaska Salmon Industry, Inc.,32 NLRB 1395, and whichall parties to this proceeding agree is appropriate, constitutes a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All nonresident cannery workers 1 employed by the following em-ployer-members of the Employer, P. E. Harris Co., Pacific American'For definiteness and certainty the term nonresident cannery workers as used aboveembraces all those engaged in the making of cans, boxes, and cartons,operatingand feeding90 NLR 13 No. 13.168 ALASKA SALMON INDUSTRY, INC.169Fisheries, Peninsula Packers, Western Fisheries, San Juan Fishing &Packing,Alaska Packers Association, Kadiak Fisheries, ChignikFisheries, Inc., Alaska Year Round Canneries, General Fish Co., CookInlet Packing Co., Seldovia Bay Packers, Emard Packing Company,Ellama.r Packing Co., Cooper River Packing Co., Port Aslton Pack-ing Co.-San Juan, New England Fish Co., L. G. Wingard Co., RedSalmon Co., Columbia River Packers, Superior Packing Co., WardsCove Pkg. Co., Sabastian-Stuart, Libby, McNeill & Libby, FarwestWrangell Co., Todd Packing Co., Nakat Packing Corp., New EnglandFish Co. from Orca, and Fidalgo Island Packing Co., but excludingmachinists, carpenters, radio operators, office employees, doctors,nurses, winter watchmen, night watchman, company timekeepers, andcannery worker foremen and second foremen and all other supervisorsas defined in the Act.5.The FTA contends that no election should be held during the1950 canning season for the following reasons: (1) The curtailmentof the number of prospective employees in 1950 would make a rep-resentative vote impossible; (2) supervisory interference within theUPWA and SIU would make either organization incapable of serv-ing as the collective bargaining representative of the employees; and(3) Section 9 (c) (3) of the Act precludes the Board from holdingan election.We find no merit to the FTA's contentions.With respect to FTA's first contention, it is true that the recordshows that the Employer expects to hire 1,933 nonresident employeesin 1950, whereas 2,670 were hired last year.However, it appearsthat this year's employment total more likely represents the antici-pated annual employment norm than does last year's total. In anyevent, even assuming that this year's figure is a curtailment of thenormal employee complement, such a figure represents a proportion-ately large enough group of employees to insure a representativevote.Contrary to FTA's contention, there is nothing in the record toconvince us that either UPWA or SIU would be incapable of servingas collective bargaining agent of the employees involved in thisproceeding, should either organization be selected for that purposein the election which we are directing herein.Moreover, the GeneralCounsel has refused to issue complaints in Cases Nos. 19-CA-304of the following machines (but not the installation, upkeep. or maintenance) ; iron chinks,gang knives, butchers or cutters, filling machines (feeders and helpers), clinchers, reformers,slitters, can body machines, pasting machines, casing machines, stitching machines, and allother work that has been customary heretofore (which does not conflict with any workusually performed by members of the Machinists Union) in said canneries, and employeesengaged as utility men, leadmen (department heads), cannery worker timekeepers, canneryworker cooks,packers,bull cooks,and culinary help. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 19-CB-102 and 105 on charges filed by FTA after the close ofthe hearing in this matter, and the charge filed by FTA in Case No.19-CA-301 has been resolved by a Board Order.2The third contention of FTA concerns the effect upon this case ofthe 12-month provision of Section 9 (c) (3).3Pursuant to a Decisionand Direction of Election issued on April. 8, 1948, balloting amongthe employees in the bargaining unit found appropriate therein com-menced on April 29, 1949,and ended on August 10, 1949.The FTAargues that the proper method for computing the 12-month periodis by counting the interval between the.date on which the ballotingwas finally concluded in- the prior election and the date on which bal-loting is begun in a later election.We do not agree.Normally the Alaska salmon season extends from June 1 to Sep-tember 18.However, the dates on which the season begins in variousfishing areas differ, and those areas which open earlier close earlier.Each of the employers involved in this case generally restricts itsoperations to a single area.Thus a given employer's period of opera-tions will depend upon the fishing season in the area of its operations.Some employers commence operations late in May, while others donot begin until mid-August.For this reason the earlier election wasspread over a period of 4 months ending co August 10, 1949.Unlessballoting in the instant proceeding is begun before August 10, 1950,an election during the 1950 season would be impracticable becausemany of the employers involved herein would have ceased theiroperations for the season before that date.To adopt the rule urgedby FTA, therefore, would mean that the employees herein would berestricted to an election every 2 years.We do not think that sucha, result was contemplated by Section 9 (c) (3) of the Act.Section 9 (c) (3) proscribes a second election within 12 months after"a valid election shall have been held." It is our opinion that a validelection has not been held until the balloting has been completed..The record shows that the balloting in the 1949 election was completedon August 10, 1949. In the instant case the balloting will not becompleted in the entire unit until after August 10, 1950.Thereforethe election which we are directing herein will not have been helduntilmore than 1 year after the previous election.We thereforeconclude and find that Section 9 (c) (3) does not proscribe holdingthe election which we hereinafter direct.2 Issued June 8, 1950.Section 9 (c) (3) provides in part:"No election shall be directed in any bargaining unit or any subdivision within which,in the preceding twelve-month period,a valid election shall have been held." ALASKA SALMON INDUSTRY, INC.1716.The determination of representatives :FTA contends that eligibility should be based on employment dur-ing the 1949 as well as the 1950 season.We do not agree. In theprevious election in 1949, eligibility was determined on the basis ofemployment at the time of the election.The record indicates thatupon the arrival of the cannery workers in Seattle, Washington, andPortland, Oregon, before the opening of the salmon fishing season,they are signed on by the individual member companies of the Em-ployer.Each employee is issued a health card which he must presentto a doctor furnished by the Employer to obtain a physical examina-tion.On passing this examination his health card is stamped andthe worker then reports to the company office to sign the payroll.The worker is considered a company employee only after he haspassed his physical examination.In these circumstances,all workerswho have passed the required physical examination shall be eligibleto vote prior to their departure from Seattle or Portland in the electionhereinafter directed.In those instances of employee departure fromSeattle or Portland before the commencement of balloting, such em-ployees shall vote upon their return to the Continental United Statesupon completion of their respective employers' 1950 fishing season.We shall vest in the Regional Director discretion to determine theexact time,places, and procedure for holding the election.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Alaska Salmon Industry, Inc.,an election by secret ballot shall be conducted beginning as soon aspracticable after the date of this Direction, in conformity with theinstructions set forth in paragraph numbered 6, above, under thedirection and supervision of the Regional Director for the NineteenthRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, to determinewhether they desire to be represented for the purpose of collectivebargaining by Alaska Fish Cannery Workers Union of the PacificCoast, chartered by Seafarers International Union, AFL; or byUnited Packinghouse Workers of America, Local 77, CIO; or by Food,Tobacco, Agricultural and Allied Workers Union of America (In-dependent), Cannery Workers and Farm Laborers Union, Local 7;or by none.4 Any participant in the election directed herein may,upon request to and approval thereofby the Regional Director,have its name removed from the ballot. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER MURDOCK, dissenting :In my view, insofar as the Direction of Election herein contemplatesand authorizes the Regional Director to proceed with balloting duringthe period from the issuance of the Decision to August 10, 1950, it doesso in specific violation of Section 9 (c) (3) of the Act. Section 9(c) (3) prohibits the holding of a second election in any unit "withinwhich, in the preceding twelve-month period, a valid election shallhave been held."My majority colleagues are wholly right whenthey say "a valid election has not been held until the balloting hasbeen completed."As the last election was not completed until August10, 1949, by starting a new election now we are clearly holding one ina unit within which one has been held "in the preceding twelve-monthperiod," contrary to the plain language of Section 9 (c) (3).